              IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



FAWN CAIN, TANYA ARCHER, and                         CV 12-181-M-BMM
SANDI OVITT,
               Relators and Plaintiffs,
       -vs-                                    ORDER DISMISSING CASE
                                                  WITH PREJUDICE
SALISH KOOTENAI COLLEGE, INC.,
SALISH KOOTENAI COLLEGE
FOUNDATION, ROBERT FOUTY,
individually, JIM DURGLO, individually,
RENE PEIRRE, individually, ELLEN
SWANEY, individually, LINDEN PLANT,
individually, TOME ACEVEDO,
individually, ZANE KELLY, individually,
ERNEST MORAN, individually, LUANA
ROSS, individually, CARMEN TAYLOR,
individually, ELAINE FRANK,
individually, LISA LACKNER HARMON,
individually, REBEKKAH HULEN,
individually, DAWN BENSON,
individually, and DOES 1-10,
               Defendants.


      The Parties and United States of America having filed a Stipulation for

Dismissal with Prejudice pursuant to Rule 41(a)(2) and the United States having

filed its Notice of Consent to Dismissal,

      IT IS HEREBY ORDERED that the above-captioned action is DISMISSED

WITH PREJUDICE, as fully and finally settled on the merits, and the terms of the

ORDER DISMISSING CASE WITH PREJUDICE                                               1
Settlement Agreement shall remain confidential except as limited by law and

except that the United States may disclose the settlement as to the qui tam claims.

      DATED this 19th day of August 2019.




ORDER DISMISSING CASE WITH PREJUDICE                                                  2
